DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 11 March 2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 	
	
Claim Status
Claims 1-4 are cancelled.
Claims 5-8 are examined on the merits in this Office Action.


CLAIM REJECTIONS

Anticipation Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1) Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta (US 2006/0198805 A1).
Gupta teaches a method for skin improvement comprising the application of a mask composed of two different fluid components, wherein the first component is adapted to be applied to contact skin, and second component is adapted to be applied to contact the first component, and whereby first and second components chemically react with each other to form a new gel-like component that adapts to the shape of skin as a continuous film (Abstract).
It is noted that the claim 5 terms “a first substance that promotes formation of a gel” and “a second substance that forms said gel” are considered interchangeable since the formation of the gel requires both substances; that is, without either component, the claimed gel cannot form. As set forth in the instant specification ([0037]), 

    PNG
    media_image1.png
    523
    1041
    media_image1.png
    Greyscale


As such, the teaching of Gupta is considered to anticipate the claim since any order of addition of the claimed components will meet the claim language as interpreted by the Examiner.

Allowable Subject Matter / Claim Objections
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is noted that the claimed order of application of the two components in claims 6-8, namely initial application of the divalent metal ion followed by addition of the alginate or gellan gum, is taught by the prior art of Chiu (US 2012/0282308 A1; see claims 14 and 27). However, Chiu does not ascribe any advantage to the claimed order of addition. 


Examiner’s Reply to Attorney Arguments
Applicant’s arguments dated 11 March 2021 with respect to claims 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for 

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612